DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	Applicant’s amendment filed March 19, 2021 amending claim 1 has been entered.  Claims 1-14 and 18 are currently presented for examination.  Claims 15-17 and 19-33 are currently withdrawn.

Response to Arguments
	Applicant’s arguments filed March 19, 2021 have been fully considered but are found not persuasive in overcoming the rejection of record.
	Applicant argues that the claims have been amended to recite that the subject has spinal cord injury or demyelination of neurons and Sun does not disclose, teach or suggest administration of the composition to a subject that has spinal cord injury or demyelination of neurons.
This argument is found not persuasive since the rejected claims are drawn to a product which is a pharmaceutical composition comprising at least one stem cell mobilizer such as AMD3100; at least one immunosuppressive agent such as tacrolimus; and a pharmaceutically acceptable carrier, wherein the immunosuppressive agent is in g/kg [0081].  Sun et al. further teaches that the formulation is useful for the treatment of tissue injury including organ transplantation, autoimmune diseases, and burns ([0039], [0064], and [0069]).  Thus Sun et al. renders obvious the same composition as claimed and as such the composition of Sun et al. is necessarily capable of being administered to a subject that has spinal cord injury or demyelination of neurons.
It is respectfully pointed out that a recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  
Thus Applicant’s newly added limitation does not patentably distinguish the claimed composition from the compositions taught in Sun et al. since the compositions taught in Sun et al. comprise the same components and thus are necessarily capable of being administered to the same subject as claimed.

This action is made FINAL.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. U.S. Publication No. 2013/0052231 A1 (Provided on IDS).
Claims 1-14 and 18 of the instant application claim a pharmaceutical composition comprising at least one stem cell mobilizer such as AMD3100; at least one immunosuppressive agent such as tacrolimus; and a pharmaceutically acceptable carrier, wherein the composition is formulated for subcutaneous injection and the amount of the immunosuppressive agent is in an amount of about 0.004 mg/kg to about 0.008 mg/kg.
Sun et al. teaches the combination of a stem cell mobilizer and an immunosuppressive agent [0005].  The stem cell mobilizer is preferably AMD3100 and the immunosuppressive agent is preferably tacrolimus administered in a low dose amount (0008]-[0010]).  Sun et al. teaches a pharmaceutical composition comprising an effective amount of a stem cell mobilizer and an immunosuppressive agent [0069].  Sun et al. further teaches that the pharmaceutical composition further comprises a pharmaceutically acceptable carrier which is a diluent, adjuvant, excipient or vehicle with which the stem cell mobilizer and the immunosuppressive agent is administered [0070].  Such pharmaceutical carriers can be sterile liquids such as water and oils [0070].  Sun teaches that the pharmaceutical composition is preferably administered by subcutaneous injection [0072].  Sun et al. specifically teaches the combination of 0.1 mg/kg/day of tacrolimus (FK-506) and 1 mg/kg/day AMD3100 (ratio of 1/10) formulated for subcutaneous injection [0099]. 
Thus Sun et al. discloses a pharmaceutical composition comprising at least one stem cell mobilizer that is AMD3100; at least one immunosuppressive agent that is 
Sun et al. does not specifically exemplify a formulation comprising the immunosuppressive agent in an amount of about 0.004 mg/kg to about 0.008 mg/kg.
However, Sun et al. teaches that the dosage administration of the compositions of the present invention may be optimized using a pharmacokinetic/pharmacodynamic modeling system [0077]. More specifically, the pharmaceutical compositions may be administered in a single daily dose, or the total daily dosage may be administered in divided doses of two, three, or four times daily. In the case of oral administration, the daily dosage of the compositions may be varied over a wide range from about 0.1 ng to about 1,000 mg per patient, per day. The range may more particularly be from about 0.001 ng/kg to 10 mg/kg of body weight per day, about 0.1-100 g, about 1.0-50 g or about 1.0-20 mg per day for adults (at about 60 kg) [0078].  The daily dosage of the pharmaceutical compositions may be varied over a wide range from about 0.1 ng to about 1000 mg per adult human per day [0079].  Doses of a pharmaceutical composition of the present invention can optionally include 0.0001 g to 1,000 mg/kg/administration, or 0.001 g to 100.0 mg/kg/administration, from 0.01 g to 10 mg/kg/administration, from 0.1 g to 10 mg/kg/administration [0081].
Accordingly, prior to the effective filing date, it would have been obvious to a person of ordinary skill in the art to vary and/or optimize amount of ingredients in the formulation such that optimal amounts are achieved.  It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).  Moreover, one would necessarily arrive at the same dosages as claimed since the prior art teaches the same use as disclosed in the instant application.
With respect to Applicant’s newly added limitation, it is respectfully pointed out that a recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Since Sun et al. renders obvious the same composition as claimed, the composition of Sun et al. is necessarily capable of being administered to a subject that has spinal cord injury or demyelination of neurons.  Thus Applicant’s newly added limitation does not patentably distinguish the claimed composition from the compositions taught in Sun et al. since the compositions taught in Sun et al. comprise the same components and thus are necessarily capable of being administered to the same subject as claimed.
.

Conclusion
	Claims 1-14 and 18 are rejected.  Claims 15-17 and 19-33 are withdrawn.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM